DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Abali et al. (US Publication Number 2012/0131248, hereinafter “Abali”) in view of Sankaran et al. (US Publication Number 2016/0117190, hereinafter “Sankaran”).


4.	As per claims 1, 13 and 17 Abali teaches a computer program product, system and method for providing an interrupt signal to a first guest operating system (paragraph 17, operating system handles interrupt signal) executed using one or more processors of a plurality of processors of a computer system (plurality of processors, paragraph 31, figures 1 and 2), the computer program product comprising: one or more computer readable storage media and program instructions collectively stored on the one or more computer readable storage media (via the bus 118, figure 1)  to perform a method comprising: receiving an interrupt signal with an interrupt target ID (interrupt target for the handler, paragraph 44), the interrupt target ID identifying one processor of the plurality of processors (processors 102, 103, 104, figure 1)  as a target processor to handle the interrupt signal (paragraph 35, via interrupt handler), the one processor, at least, being assigned for usage (handling of the interrupt by the processor, paragraph 55, figure 4) by the first guest operating system ID (in order for the processor to be identified a target ID is assigned); retrieving a copy of an interrupt table entry assigned to the interrupt target ID from an interrupt table (paragraph 58, interrupt initiation by memory controller). 
	Abali does not appear to explicitly disclose the copy of the interrupt table entry comprising a mapping of the interrupt target ID to a logical processor ID; translating the interrupt target ID to the logical processor ID using the copy of the interrupt table entry; and forwarding the interrupt signal to the target processor to handle, the forwarding using the logical processor ID resulting from the translating to address the target processor directly.  

However, Sankaran discloses the copy of the interrupt table entry comprising a mapping of the interrupt target ID (paragraph 45) to a logical processor ID; translating the interrupt target ID to the logical processor ID using the copy of the interrupt table entry (table entries, paragraphs 36 ad 53); and forwarding the interrupt signal to the target processor to handle (paragraph 38, forwarding to target), the forwarding using the logical processor ID resulting from the translating to address the target processor directly (forwarding handled, figure 10).  
Abali and Sankaran are analogous art because they are from the same field of endeavor of interrupt handling.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Abali and Sankaran before him or her, to modify the interrupt handling of Abali to include the forwarding of Sankaran because it would allow for increased interrupt handling.
One of ordinary skill would be motivated to make such modification in order to enhance interrupt handling efficiency (paragraph 5).  Therefore, it would have been obvious to combine Sankaran with Abali to obtain the invention as specified in the instant claims.

5.	Abali modified by the teachings of Sankaran as seen in claim 1 above, as per claims 2, 14 and 18, Sankaran teaches a computer program product, system and method, wherein the interrupt table is stored in a first memory section of memory, the first memory section being assigned to a second guest operating system, the second guest operating system hosting the first guest operating system (paragraph 62, second operating system). P201807189USO2 -70-  

Allowable Subject Matter
6.	Claims 3 – 12, 15, 16, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Serebrin teaches elements of interrupt table and signals with associate target and processor ID’s as well as guest OS handling.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURANGZEB HASSAN whose telephone number is (571)272-8625. The examiner can normally be reached 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AH


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184